Citation Nr: 0012679	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for osteoporosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from June 1942 to January 1944 
as an enlisted man and from January 1944 to January 1946 as 
an officer.  He was a prisoner of war (POW) of the German 
government from December 1944 to April 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the VARO, 
which denied the veteran's claim seeking entitlement to 
service connection for osteoporosis.


REMAND

The veteran filed his claim for service connection for 
osteoporosis in May 1996, claiming that it had developed as a 
result of vitamin and nutritional deficiencies he suffered 
while a POW during World War II.  In a letter dated in June 
1997, John D. Hillman, M.D., noted the veteran's osteoporosis 
could have resulted from a nutritional deficiency.  A July 
1997 treatment note by Anthony DeSantis, M.D., attributed the 
veteran's osteoporosis as secondary to steroid use.  

A VA physician was asked to review the veteran's claims 
folder and render an opinion as to the etiology of his 
osteoporosis.  In an October 1997 opinion, the physician 
noted and agreed with Dr. DeSantis' attribution of steroids 
as the most likely cause of the veteran's osteoporosis.  In 
summation, he noted that malnutrition/avitaminosis can cause 
a wide variety of clinical and metabolic abnormalities, 
including osteoporosis, but in the veteran's case it is much 
more likely that it was due to steroid treatment for his 
chronic lung condition.  

In a letter of March 1998, Dr. DeSantis clarified his prior 
statement noting that osteoporosis was initiated secondary to 
malnutrition and adverse dietary conditions during the 
veteran's time as a POW, but was exacerbated by steroid use.  

The case was then returned to the VA physician who had 
rendered the October 1997 opinion for additional comment.  In 
May 1998, the physician noted that he had searched the 
pertinent medical literature for any relationship between 
osteoporosis and POW malnutrition, but had found none.  In 
the absence of any supporting medical literature, he stood by 
his October 1997 opinion that the osteoporosis was more 
likely than not related to steroid use.  He indicated that he 
would reconsider his opinion if Dr. DeSantis could provide 
his references.  

Later in May 1998, the veteran underwent a VA examination for 
residuals of frostbite.  The examiner was also asked to 
comment on the likelihood of osteoporosis being related to 
the veteran's POW experience.  The examiner noted that POW 
malnutrition as claimed by the veteran was not documented in 
the record.  She also noted the absence of any medical 
literature to support the alleged relationship between 
malnutrition and osteoporosis, a relationship that was first 
advanced more than 40 years after service discharge.  She 
concurred with the earlier VA opinions that the veteran's 
osteoporosis was more likely than not related to chronic 
corticosteroid use rather than the residuals of possible 
malnutrition suffered while a POW.  

In his substantive appeal of December 1998, the veteran 
argued that the statements from the two licensed private 
physicians were sufficient to establish a nexus between his 
osteoporosis and his POW experience.  

In his Form 646 of February 1999, the veteran's 
representative points out a private physician's letter in 
1947 referencing the veteran's weight loss following his 
repatriation and the subsequent presence of anorexia and 
secondary anemia.  He argues that this supports an etiology 
for osteoporosis that predates that by steroid use.  

A review of the record to include the foregoing shows two 
private physicians favoring the veteran's claim and two VA 
physicians in opposition.  In this regard, the Board notes 
that in the October 1997 opinion, the VA physician noted that 
malnutrition/avitaminosis can cause a wide variety of 
clinical and metabolic abnormalities, including osteoporosis.  
In his May 1998 addendum, he indicated that he would 
reconsider his opinion in light of any pertinent medical 
references from Dr. DeSantis.  However, the record shows that 
the RO never requested any additional information or 
clarification from either Dr. DeSantis or Dr. Hillman.  

In order to assist the veteran in the development of his 
claim, the Board is of the opinion that Drs. DeSantis and 
Hillman should be provided an opportunity to furnish 
additional information in support of their respective 
opinions.  

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ask Drs. DeSantis and 
Hillman to elaborate on the factual 
circumstances, medical findings and 
medical theory on which they base their 
opinions that the veteran's osteoporosis, 
first shown more than 40 years after 
service, is more likely related to his 
POW experience than to his more recent 
treatment with corticosteroids.  
Pertinent references to any supporting 
medical literature should also be 
provided.  

2.  Thereafter, the RO should review any 
replies from the private physicians to 
ensure that they are responsive to and in 
compliance with the requests of this 
remand and if they are not, the RO should 
attempt to correct any deficiencies.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
furnish the claims folder to an 
appropriate VA physician, not previously 
involved in the case, for review and an 
opinion as to whether it is more likely 
than not that the veteran's osteoporosis 
is the result of his POW experience.  
This should include careful consideration 
and detailed discussion of the 
conflicting medical opinions of record, 
to include any additional materials 
provided by the private physicians as a 
result of this remand.  A detailed 
rationale should be provided by the 
reviewer for any opinion expressed.  

When the above action has been completed, the RO should 
review the case.  If it remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case covering the new evidence.  After they have had 
an adequate opportunity to respond, the case should then be 
returned to the Board for further appellate review, if in 
order.  The purposes of this REMAND are to obtain clarifying 
data and to afford the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on this matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


